Name: Commission Directive 2006/19/EC of 14 February 2006 amending Council Directive 91/414/EEC to include 1-methylcyclopropene as active substance (Text with EEA relevance)
 Type: Directive
 Subject Matter: information and information processing;  agricultural policy;  means of agricultural production;  marketing
 Date Published: 2006-11-28; 2006-02-15

 15.2.2006 EN Official Journal of the European Union L 44/15 COMMISSION DIRECTIVE 2006/19/EC of 14 February 2006 amending Council Directive 91/414/EEC to include 1-methylcyclopropene as active substance (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 6(1) thereof, Whereas: (1) In accordance with Article 6(2) of Directive 91/414/EEC the Netherlands received on 28 February 2002 an application from Rohm and Haas France S.A. for the inclusion of the active substance 1-methylcyclopropene in Annex I to Directive 91/414/EEC. Commission Decision 2003/35/EC (2) confirmed that the dossier was complete in the sense that it could be considered as satisfying, in principle, the data and information requirements of Annexes II and III to Directive 91/414/EEC. (2) For this active substance, the effects on human health and the environment have been assessed, in accordance with the provisions of Article 6(2) and (4) of Directive 91/414/EEC, for the uses proposed by the applicant. The designated rapporteur Member States submitted a draft assessment report concerning the substance to the European Food Safety Authority (EFSA) on 22 March 2003. (3) The assessment report has been peer reviewed by the Member States and the EFSA within its Working Group Evaluation and presented to the Commission on 14 January 2005 in the format of the EFSA Scientific Report for 1-methylcyclopropene (3). This report has been reviewed by the Member States and the Commission within the Standing Committee on the Food Chain and Animal Health and finalised on 23 September 2005 in the format of the Commission review report for 1-methylcyclopropene. (4) The review of 1-methylcyclopropene did not reveal any open questions or concerns, which would have required a consultation of the Scientific Committee on Plants or of the European Food Safety Authority which has taken over the role of that Committee. (5) It has appeared from the various examinations made that plant protection products containing the active substance concerned may be expected to satisfy, in general, the requirements laid down in Article 5(1)(a) and (b) and Article 5(3) of Directive 91/414/EEC, in particular with regard to the uses which were examined and detailed in the Commission review report. It is therefore appropriate to include 1-methylcyclopropene in Annex I to that Directive, in order to ensure that in all Member States the authorisations of plant protection products containing this active substance may be granted in accordance with the provisions of that Directive. (6) Without prejudice to the obligations defined by Directive 91/414/EEC as a consequence of including an active substance in Annex I, Member States should be allowed a period of six months after inclusion to review existing provisional authorisations of plant protection products containing 1-methylcyclopropene to ensure that the requirements laid down by Directive 91/414/EEC, in particular in its Article 13 and the relevant conditions set out in Annex I, are satisfied. Member States should transform existing provisional authorisations into full authorisations, amend them or withdraw them in accordance with the provisions of Directive 91/414/EEC. By derogation from the above deadline, a longer period should be provided for the submission and assessment of the complete Annex III dossier of each plant protection product for each intended use in accordance with the uniform principles laid down in Directive 91/414/EEC. (7) It is therefore appropriate to amend Directive 91/414/EEC accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 91/414/EEC is amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish by 30 September 2006 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 October 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 1. Member States shall in accordance with Directive 91/414/EEC, where necessary, amend or withdraw existing authorisations for plant protection products containing 1-methylcyclopropene as active substance by 30 September 2006. By that date, they shall in particular verify that the conditions in Annex I to that Directive relating to 1-methylcyclopropene are met, with the exception of those identified in part B of the entry concerning the active substance, and that the holder of the authorisation has, or has access to, a dossier satisfying the requirements of Annex II to that Directive in accordance with the conditions of Article 13.2. 2. By way of derogation from paragraph 1, for each authorised plant protection product containing 1-methylcyclopropene as either the only active substance or as one of several active substances all of which were listed in Annex I to Directive 91/414/EEC by 31 March 2006 at the latest, Member States shall re-evaluate the product in accordance with the uniform principles provided for in Annex VI to Directive 91/414/EEC, on the basis of a dossier satisfying the requirements of Annex III to that Directive and taking into account part B of the entry in Annex I to that Directive concerning 1-methylcyclopropene. On the basis of that evaluation, they shall determine whether the product satisfies the conditions set out in Article 4(1)(b), (c), (d) and (e) of Directive 91/414/EEC. Following that determination Member States shall: (a) in the case of a product containing 1-methylcyclopropene as the only active substance, where necessary, amend or withdraw the authorisation by 30 September 2007 at the latest; or (b) in the case of a product containing 1-methylcyclopropene as one of several active substances, where necessary, amend or withdraw the authorisation by 30 September 2007 or by the date fixed for such an amendment or withdrawal in the respective Directive or Directives which added the relevant substance or substances to Annex I to Directive 91/414/EEC, whichever is the latest. Article 4 This Directive shall enter into force on 1 April 2006. Article 5 This Directive is addressed to the Member States. Done at Brussels, 14 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2006/6/EC (OJ L 12, 18.1.2006, p. 21). (2) OJ L 11, 16.1.2003, p. 52. (3) EFSA Scientific Report (2005) 30, 1-46, Conclusion regarding the peer review of the pesticide risk assessment of the active substance 1-methylcyclopropene (finalised: 14 January 2005). ANNEX In Annex I to Directive 91/414/EEC, the following rows are added at the end of the table No Common name, identification numbers IUPAC name Purity (1) Entry into force Expiration of inclusion Specific provisions 118 1-methylcyclopropene (an ISO Common Name will not be considered for this active substance) CAS No 3100-04-7 CIPAC No not allocated 1-methylcyclopropene  ¥ 960 g/kg The manufacturing impurities 1-chloro-2-methylpropene and 3-chloro-2-methylpropene are of toxicological concern and each of them must not exceed 0,5 g/kg in the technical material. 1 April 2006 31 March 2016 PART A Only uses as plant growth regulator for post harvest storage in sealable warehouse may be authorised. PART B For the implementation of the uniform principles of Annex VI, the conclusions of the review report on 1-methylcyclopropene, and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health on 23 September 2005 shall be taken into account. (1) Further details on identity and specification of active substances are provided in the review report.